 Case 3:19-cv-01109-JPG Document 53 Filed 12/17/20 Page 1 of 1 Page ID #495




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TONYA M. BEASLEY,
 Plaintiff,

 v.                                                              Case No. 19–CV–01109–JPG

 CITY OF GRANITE CITY and
 CRAIG KNIGHT,
 Defendants.

                                        JUDGMENT

       This matter having come before the Court, and the Court having granted summary

judgment on behalf of the defendants,

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Tonya M. Beasley’s

Complaint against Defendants City of Granite City and Craig Knight is DISMISSED WITH

PREJUDICE.



Dated: Thursday, December 17, 2020               MARGARET M. ROBERTIE
                                                 CLERK OF COURT

                                                 s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
